Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle G. Konz on March 8, 2022.

The application has been amended as follows: 
In the abstract:
	Line 1, changed “that may define” to --having--
	Line 2, changed “which by way of a portion is” to --includes a portion--
	Line 4, deleted “which is” and changed “and which has a bearing element which on” to --includes a bearing element supporting--
	Line 5, changed “the first side of the carrier element mounts the cable drum” to 
--the cable drum on the first side of the carrier element--
	Line 6, deleted “which”, inserted --with respect-- following “radially” and deleted “is”


In the claims:
Claim 1,
	Line 7, inserted --the first bearing element-- following “and”
	Line 15, changed “on” to --of the carrier element which comprises--
	Line 16, inserted --of the carrier element-- following “edge”

Claim 7,
	Line 1, inserted --wherein-- following “6,”

Claim 11,
	Line 2, changed “bracing” to --connecting-- and deleted “with”
	Line 3, deleted “respect to each other axially”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634